Title: From George Washington to Major General Robert Howe, 20 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West point 20th Augt 1779.
        
        I have both your favs. of Yesterday. I have not the least objection to your foraging as far as you can consistent with safety, and with your present force. My desire to put this post into as perfect a state of security as possible, renders it inconvenient to spare you any more troops. I approve of your determination to leave your Baggage well in your Rear should you go down for the purpose above mentioned.
        Your mode of treating  is judicious, and meets my approbation. If he can be convinced that it is more to his interest to serve us

than to trust to the precarious issue of the success of the enemy in the present contest, he will probably execute his business with fidelity.
        It is not my intention to send the Escorte from Colo. Sheldons Horse further than is absolutely necessary. I hope to have it in my power to releive them on this side the River. If circumstances will admit, you may depend upon its being done.
        I have the pleasure to acquaint you that Major Lee of the Light Dragoons with a detachment of Foot surprized the Enemy’s strong post at Paulus Hook opposite N. york the Night before last. I have not the particular Returns of the Enemy’s loss or our own—But my Report from Lord Stirling, who had only reced a verbal message from Major Lee, says we made about 150 prisoners and that our loss was but three Men—My next will be more particular.
        I know not whether the last paper I transmitted to you contained the account of the intended descent upon Ireland by 25000 french troops. The present does, and I can venture to assure you that the matter may be depended upon. I am &.
      